948 F.2d 781
292 U.S.App.D.C. 189
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Theophilus BADFOOT.
No. 91-8005.
United States Court of Appeals, District of Columbia Circuit.
Oct. 29, 1991.

Before WALD, D.H. GINSBURG and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for leave to proceed in forma pauperis and the petition for writ of mandamus, it is


2
ORDERED that the motion for leave to file in forma pauperis be granted.   It is


3
FURTHER ORDERED that the petition be denied.  "A petitioner for mandamus must ... demonstrate that his 'right to issuance of the writ is clear and indisputable....' "   In re Halkin, 598 F.2d 176, 198 (D.C.Cir.1979) (quoting  Bankers Life & Casualty Co. v. Holland, 346 U.S. 379, 384 (1953)).  "A writ of mandamus is an extraordinary remedy, to be reserved for extraordinary circumstances" and "federal courts have used the writ 'only to confine an inferior court to a lawful exercise of its prescribed jurisdiction or to compel it to exercise its authority when it is its duty to do so.' "   Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289 (1988) (quoting  Roche v. Evaporated Milk Ass'n, 319 U.S. 21, 26 (1943)).   In addition, a writ of mandamus will not issue where an adequate alternative remedy exists.   See In re GTE Service Corp., 762 F.2d 1024, 1026-27 (D.C.Cir.1985).   Petitioner has not demonstrated that the relief he seeks justifies issuance of the extraordinary remedy of mandamus.


4
The Clerk is directed to enter the petition for a writ of mandamus on the court's general docket.